 

EXHIBIT 10.M

 

[COMPANY LETTERHEAD]

 

October 24, 2019

 

HAND-DELIVERED

 

Mr. Michael A. Carrieri

Senior Vice President of Engineering Development

NAPCO Security Technologies, Inc.

333 Bayview Avenue

Amityville, New York 11701

 

Re: Employment Agreement

 

Dear Michael:

 

NAPCO is pleased to extend, and desires to formalize, a two-year Employment
Agreement (from August 16, 2020 through August 15, 2022 at your annual salary of
$333,798.89, but subject to discretionary salary increases during each of your
annual performance evaluations.

 

All other terms and conditions of your employment will remain the same as set
forth in your Employment Agreement dated October 11, 2002 (with the obvious
exception that the monetary values set forth in Section III have been modified
over the years). Please sign below to acknowledge your acceptance of your
extended two-year Employment Agreement.

 

Kindest personal regards.

 

  Sincerely       NAPCO SECURITY TECHNOLOGIES, INC.       /s/RICHARD SOLOWAY  
Richard L. Soloway   Chairman of the Board

 

Accepted by: /s/MICHAEL CARRIERI     Michael A. Carrieri  

 

Dated:   December 26, 2019

 



E-24

 

